--------------------------------------------------------------------------------

EXHIBIT 10.20
 
DATED 10th December 2002


Alliance UniChem Plc


and


Ornella Barra



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT
 

--------------------------------------------------------------------------------

AN AGREEMENT made this TENTH day of December 2002 BETWEEN:



1. ‘the Company’: Alliance UniChem Plc (registered number: 2515178) whose
registered office is at Alliance House, 2 Heath Road, Weybridge, Surrey KT13
8AP;




2. ‘the Executive’: Ornella Barra of [ADDRESS].



OPERATIVE PROVISIONS



1 Interpretation




1.1 In this Agreement, the headings and marginal headings to the clauses are for
convenience only and have no legal effect.




1.2 Any reference in this Agreement to any Act or delegated legislation includes
any statutory modification or re-enactment of it or the provision referred to.




1.3 Any reference in this Agreement to a person shall include a reference to a
firm and corporation and vice versa and any reference to the singular shall
include the plural and vice versa.




1.4 In this Agreement:



‘the Board’
means the Board of Directors of the Company from time to time and includes any
committee of the Board duly appointed by it
     
‘Businesses’
means all and any trades or other commercial activities of the Company or any
Group Company:
       
(a)
with which the Executive (or any other employee, of the Company or any Group
Company, on her behalf or under her instructions) shall have been concerned or
involved to any material extent at any time during the period of 12 months
ending on the Termination Date; or
       
(b)
which the Company or any Group Company shall at the Termination Date have
determined to carry on in the immediate or foreseeable future and in relation to
which the Executive shall at the Termination Date possess any Confidential
Business Information
     
‘Chief Executive’
means any person or persons jointly holding such office of the Company from time
to time and includes any person(s) exercising substantially the functions of a
chief executive officer of the Company

 

--------------------------------------------------------------------------------



‘Company Invention’
means any improvement, invention or discovery made by the Executive which
applying the provisions of section 39 of the Patents Act 1977 in the
determination of ownership is, as between the parties, the property of the
Company
   
‘Company Secretary’
means the company secretary of the Company from time to time
   
‘Confidential Business Information’
means Trade Secrets and all other confidential information of the Company and/or
any Group Company, both of which include but are not limited to the following:
all and any Corporate Information, Marketing Information, Technical Information
and other information (whether or not recorded in documentary form or on
computer disk or tape) to which the Company or any Group Company attaches an
equivalent level of confidentiality or in respect of which it owes an obligation
of confidentiality to any third party which the Executive shall acquire at any
time during her employment by the Company but which does not form part of the
Executive’s own stock in trade
   
‘Corporate Information’
means all and any information (whether or not recorded documentary form or on
computer disk or tape) relating to financial projections and targets, financial
details and accounts, budgets, the business methods, corporate and business
plans, management systems, finances, maturing new business opportunities or
research and development projects of the Company or any Group Company
   
‘Customer’
means any person (other than those listed in Schedule 2 hereto (if any) which
the parties acknowledge have been introduced by the Executive to the Company)
who or which shall be at or have been during the six month period immediately
preceding the Termination Date negotiating with the Company or any Group Company
for the supply of any Restricted Products or the provision of any Restricted
Services or to whom or which the Company or any Group Company shall at any time
during the period of one year prior to the Termination Date have supplied any
Restricted Products or provided any Restricted Services

 
2

--------------------------------------------------------------------------------



‘Deputy Chief Executive’
means any person or persons jointly holding the office of Deputy Chief Executive
of the Company from time to time and includes any person(s) exercising
substantially the functions of a Deputy Chief Executive of the Company
   
‘Executive Scheme’
means the Company’s executive share option scheme approved by shareholders on
21st May 1997, as the same is currently in force and the same may from time to
time hereafter be amended modified or replaced
   
‘Group Company’
means the Company and any “subsidiary” company of the Company and any
“subsidiary undertaking” of the Company as such expressions are defined by
sections 736, 736A, 258 and 259 of the Companies Act 1985) and any other company
which for the time being is a company having an ordinary share capital (as
defined in section 832 of the Income and Corporation Taxes Act 1988) of which
not less than 25 per cent is owned directly or indirectly by the Company
applying the provisions of section 838 of the Income and Corporation Taxes Act
1988 in the determination of ownership
   
‘Marketing Information’
means all and any information (whether or not recorded in documentary form or on
computer disk or tape) relating to the marketing or sales of any past, present
or future product or service of the Company or any Group Company including
without limitation sales targets and statistics, market share and pricing
statistics, marketing surveys and plans, market research reports, marketing and
advertising plans and materials, marketing and advertising requirements, sales
techniques, price list, discount structures, pricing policies, commissions, the
names, addresses, telephone numbers, contact names and identities of Customers
and potential customers of any suppliers and potential suppliers to the Company
or any Group Company, the nature of their business operations, their
requirements for any product or service sold by the Company by any Group Company
and all confidential aspects of their business relationship with the Company or
any Group Company

 
3

--------------------------------------------------------------------------------



‘Material Interest’
means:
       
(a)
the holding of any position as director, officer, employee, consultant, partner,
sub-contractor, principal or agent or any other position in any person which
enables the Executive directly or indirectly to exercise influence;
       
(b)
the direct or indirect control or ownership (whether jointly or alone) of any
shares (or any voting rights attached to them) or debentures save for the
ownership for investment purposes only of not more than 3 per cent of the issued
ordinary shares of any company whose shares are listed on any recognised
investment exchange (as defined in section 285 of the Financial Services and
Markets Act 2000); or
       
(c)
the direct or indirect provision of any financial assistance (as defined in
section 152 of the Companies Act 1985)
     
‘Pension Scheme’
means the Alliance UniChem International Pension Scheme established by a trust
deed dated 29th September 1999, as the same may from time to time be amended
modified or replaced
     
‘Remuneration Committee’
means the remuneration committee of the Company
     
‘Restricted Area’
means any area in which any Group Company carries on business from time to time
     
‘Restricted Period’
means 12 months from the Termination Date unless the Company has enforced its
rights pursuant to clause 16.8.1, in which case ‘Restricted Period’ shall be
that period from the Termination Date which aggregated with the period of time
during which the Company has enforced its rights under clause 16.8,1 shall
amount to 12 months
     
‘Restricted Products’
means all and any products of a kind that shall be dealt in, produced, marketed
or sold by the Company or any Group Company from time to time in the ordinary
course of the Businesses

 
4

--------------------------------------------------------------------------------



‘Restricted Services’
means all and any services of a kind that shall be provided by the Company or
any Group Company from time to time in the ordinary course of the Businesses
   
‘Share Incentive Plan’
means the Company’s share incentive plan approved by shareholders on 12th June
1998, as the same is currently in force and the same may from time to time
hereafter be amended modified or replaced
   
‘Shares’
means ordinary shares of ten pence each in the capital of the Company being
shares available under the Executive Scheme end/or the Share Incentive Plan
   
‘Technical Information’
means all and any trade secrets, secret formulae, processes, inventions,
designs, know-how, discoveries, technical specifications and other technical
information (whether or not recorded in documentary form or on computer disk or
tape) relating to the creation, development, production or supply of any past,
present or future product or service of the Company or any Group Company
   
`Trade Secrets’
means confidential information which is rightly described or regarded by the
Company as a trade secret or which it is reasonably apparent is so commercially
sensitive as to be a trade secret
   
‘Termination Date’
means the date on which the Executive shalt cease to be employed by the Company




2 Appointment and duration




2.1 The Company appoints the Executive and the Executive agrees to act as
Southern Europe Director, responsible for Group Companies operating out of
Southern Europe and designated European functions. The Executive accepts that
the Company may at its discretion require her to perform (without any additional
remuneration) other lawful duties or tasks not within the scope of her normal
duties and the Executive agrees to perform those duties or undertake those tasks
as if they were specifically required under this Agreement.




2.2 The appointment shall be deemed to have commenced on 30th December 1997 and
shall continue (subject to earlier termination as provided in this Agreement)
until terminated by the Company giving to the Executive not less than 12 months’
prior written notice expiring at any time or by the Executive giving to the
Company not less than 6 months’ prior written notice expiring at any time.

 
5

--------------------------------------------------------------------------------

2.3 The Executive warrants that by virtue of entering into this Agreement or any
other agreements or arrangements made or to be made between the Company or any
Group Company and her she will not be in breath of any express or implied terms
of any contract with or of any other obligation to any third party binding upon
her.




3 Duties of the Executive




3.1 The Executive shell at all times during the period of this Agreement:




3.1.1 devote so much of her time, attention and ability as the board considers
necessary to the duties of her appointment;




3.1.2 faithfully and diligently perform those duties and exercise such powers
consistent with them which are from time to time assigned to or vested in her;




3.1.3 obey all lawful and reasonable directions of the Board;




3.1.4 use her best endeavours to promote the interests of the Company and its
Group Companies; and




3.1.5 not at any time make any malicious statement relating to the Company or
any Group Company or any other statement likely to be harmful to the Company or
any Group Company.




3.2 The Executive shall (without further remuneration.) if and for so long as
the Company requires during the period of this Agreement:




3.2.1 carry out the duties of her employment on behalf of any Group Company;




3.2.2 act as an officer of any Group Company or hold any other appointment or
office as nominee or representative of the Company or any Group Company;




3.2.3 carry out such duties and the duties attendant on any such appointments as
if they were duties to be performed by her on behalf of the Company,




4 Reporting




4.1 The Executive shall report directly to the Chief Executive and Deputy Chief
Executive and shall at all times keep the Chief Executive and Deputy Chief
Executive promptly and fully informed (in writing if so requested) of her
conduct of the business or affairs of the Company and its Group Companies and
provide such explanations as the Chief Executive or Deputy Chief Executive may
require.




5 Place of work and residence




5.1 The Executive shall perform her duties at the offices of the Company based
in Nice, France (currently located at 369/371, promenade des Anglais, BP 3132,
06203, Nice, Cedex 3, France) and/or at such other place of business of the
Company or of any Group Company as the Company requires whether inside or
outside France. The Executive acknowledges that the Company may require her to
permanently relocate to work at any head office or other place of business of
the Company and/or any Group Company. The Company shall not without her prior
consent require the Executive to go to or reside anywhere outside southern
Europe except for occasional visits in the ordinary course of her duties.

 
6

--------------------------------------------------------------------------------

6 Pay




6.1 During her appointment the Company shall pay to the Executive a salary at
the rate of £241,000 per year which shall accrue day-to-day and be payable by
equal monthly instalments in arrears on or about the 22nd day of each month. The
salary shall be deemed to include any fees which may be receivable by the
Executive as a director of the Company, if applicable, or any Group Company and
shell also be deemed to include any fees receivable by the Executive in respect
of any other company or unincorporated body in which she holds office as nominee
or representative of the Company or any Group Company.




6.2 The Remuneration Committee shall review the Executive’s salary from time to
time end the rate of salary may be increased by such amount if any as the
Remuneration Committee may resolve.




6.3 The Company may in its absolute discretion establish (and from time to time
determine, vary or replace) a performance related remuneration scheme for the
Executive, Any such scheme shall be discretionary, shall not be a contractual
entitlement and the Company shall have no liability to the Executive for failure
to establish, pay out under or maintain any such scheme. Without prejudice to
the generality of the foregoing, the duration and terms and conditions of any
such scheme (including without limitation targets and related payments) shall be
as the Company may from time to time in its absolute discretion expressly notify
the Executive in writing.




7 Shares




7.1 The Executive may be entitled to subscribe for such number of Shares as the
Remuneration Committee may from time to time determine and notify the Executive
in writing, subject to the terms and conditions of the Executive Scheme and/or
the Share Incentive Scheme (as appropriate) and PROVIDED THAT:




7.1.1 prior to any subscription by the Executive she complies with all relevant
Inland Revenue regulations and the Company obtains such approval from the Inland
Revenue as the Remuneration Committee thinks fit; and




7.1.2 prior to any subscription the Remuneration Committee approves such
proposed subscription.



The Company shall be entitled from time to time to amend, modify, replace or
terminate the Executive Scheme and/or the Share Incentive Scheme.
 
7

--------------------------------------------------------------------------------

8 Pension




8.1 The Executive shall be entitled to be and remain a member of the Pension
Scheme subject to the terms of its deeds and rules from time to time details of
which are available from the Company Secretary.




8.2 The Company shall be entitled at any time to amend, modify, replace or
terminate the Pension Scheme or the Executive’s membership thereof subject to
providing the Executive with the benefit of an equivalent pension scheme (‘the
New Scheme’) each and every benefit of which shall be no less favourable than
the accrued benefits provided to the Executive under the Pension Scheme. The
Company shall be entitled to amend or modify the Pension Scheme provided that
the benefits provided under such amended or modified scheme are no less
favourable than the accrued benefits provided before any such amendment or
modification took effect.




9 Insurance Benefits




9.1 The Executive shall be entitled to participate at the Company’s expense:




9.1.1 for her own benefit in the Company’s permanent health insurance scheme;
and




9.1.2 for her own benefit in the Company’s life assurance scheme at the rate of
four times the Executive’s salary; and




9.1.3 for her own benefit in the Company’s personal accident and travel
insurance scheme,



subject always to Inland Revenue limits, the rules of such schemes and the terms
of any relevant policy of insurance from time to time, details of which are
available from the Company Secretary.



9.2 The Company shall be entitled to vary or replace any such schemes referred
to in clause 9.1 from time to time provided always that the benefits provided
under any such varied or replacement scheme are in all material respects (in the
Company’s reasonable opinion) at least as beneficial to the Executive as the
schemes thereby varied or replaced. Notwithstanding the foregoing, if in the
reasonable opinion of the Company (whose opinion shall be conclusive) the
continuation of any of the benefits set out in this clause 9.2 is not reasonably
practicable (including without limitation by reason of the cost thereof) the
Company shall be entitled to terminate the provision of any such benefits.




10 Transport




10.1 The Executive shall be provided with transport in order to allow her to
perform her duties.




10.2 Subject to the Executive holding a current full driving licence the Company
shall provide the Executive, for private use by her and any other driver holding
a current full driving licence previously approved by the Company, with a fully
expensed car of a make, model and specification selected by the Company which in
the opinion of the Board is commensurate with the status of the Executive and
the image of the Company.

 
8

--------------------------------------------------------------------------------

11 Expenses




11.1 The Company shall reimburse to the Executive on a monthly basis all
travelling, hotel, entertainment and other expenses reasonably incurred by her
in the proper performance of her duties subject to the Executive complying with
such guidelines or regulations issued by the Company from time to time in this
respect and to the production to the Company of such vouchers or other evidence
of actual payment of such expenses as the Company may reasonably require. For
the avoidance of doubt, travelling expenses between her residence and her place
of work and hotel expenses incurred by her while working at her place of work
more than 100 miles from her residence are expenses reasonably incurred by her
in the proper performance of her duties.




11.2 Where the Company issues a company sponsored credit or charge card to the
Executive she shall use such card only for expenses reimbursable under clause
11.1 above, and shall return it to the Company forthwith on the termination of
her employment (or if so required by the Company on the giving by either party
of notice to terminate her employment, whether lawfully or not).




11.3 If, in the Company’s reasonable opinion, it is necessary or appropriate for
the Executive to be and remain a member of a recognised professional regulatory
body for the better performance of the Executive’s duties, then;




11.3.1 the Company shall pay the appropriate subscription and the annual
membership fee, to permit the Executive to be and remain a member of such body;




11.3.2 the Company shall pay the cost of any fees for continuing education or
training that is necessary to permit the Executive to continue as a member of
any such body.




12 Holiday




12.1 In addition to UK public holidays the Executive is entitled to 30 working
days paid holiday in each holiday year from 1st January to 31st December to be
taken at such time or times as are agreed with the Deputy Chief Executive. The
Executive shall not without the prior consent of the Deputy Chief Executive
carry forward any unused part of her holiday entitlement to a subsequent holiday
year,




12.2 For the holiday year during which her employment commences or terminates,
the Executive is entitled to 2.5 working days holiday for each complete calendar
month of her employment by the Company during that holiday year. On the
termination of her employment for whatever reason, the Executive shall not be
entitled to pay in lieu of outstanding holiday entitlement (save if her
employment has been terminated by the Company in breach of the terms and/or
conditions of her employment) and the Executive shall be required to repay to
the Company any holiday pay received in excess of her actual entitlement.

 
9

--------------------------------------------------------------------------------

13 Incapacity




13.1 If the Executive shall be prevented by illness (including mental disorder),
injury or other incapacity from properly performing her duties hereunder she
shall report this fact forthwith to the Deputy Chief Executive and if the
Executive is so prevented for seven or more consecutive days she shall provide a
medical practitioner’s statement on the eighth day and weekly thereafter so that
the whole period of incapacity is certified by such statements, immediately
following her return to work after a period of absence due to incapacity the
Executive shall complete a self-certification form available from the Company
Secretary’s office detailing the reason for her absence.




13.2 If the Executive shall be absent from her duties hereunder due to illness
(including mental disorder), injury or other incapacity duly certified in
accordance with the provisions of clause 13.1 hereof, she shall be paid her full
remuneration hereunder for up to 180 working days’ absence in any period of 12
consecutive months and thereafter such remuneration, if any, as the Board shall
from time to time determine provided that all such remuneration shall be
inclusive of any Statutory Sick Pay to which the Executive is entitled or other
benefits recoverable by the Executive (whether or not recovered) may be deducted
therefrom.




13.3 For Statutory Sick Pay purposes the Executive’s qualifying days shall be
her normal working days.




13.4 At any time during the period of this employment the Executive shall at the
request and expense of the Company permit herself to be examined by a registered
medical practitioner (if in the Company’s reasonable opinion any such
examination is necessary or appropriate), such medical practitioner to be
selected by the Company. The Executive authorises such medical practitioner to
disclose to and discuss with the Company’s medical adviser the results of such
examination (“the Results”) and any matters which arise from it in order that
the Company’s medical adviser can notify the Company of any matters which, in
her opinion, might hinder or prevent the Executive (if during a period of
incapacity) from returning to work for any period or (in other circumstances)
from properly performing any duties of her appointment at any time. Subject to
the provisions of law or professional conduct prohibiting disclosures of the
Results to the Executive, the Executive shall be entitled to be informed of the
Results.




13.5 The Company may terminate the Executive’s employment on the grounds of
incapacity, as set out in clause 16 hereof.




14 Acknowledgements by the Executive




14.1 The Executive acknowledges:




14.1.1 that the Company and each Group Company possesses a valuable body of
Confidential Business Information;

 
10

--------------------------------------------------------------------------------

14.1.2 that the Company will give her access to Confidential Business
information in order that she may carry out the duties of her appointment;




14.1.3 that the duties of her employment include, without limitation, a duty of
trust and confidence and a duty to act at all times in the best interests of the
Company;




14.1.4 that the Company requires all its senior employees to accept restrictions
which are similar to those set out in clauses 16 and 17 for its and each of
their mutual protection;




14.1.5 that the disclosure of any Confidential Business Information to any
customer or actual or potential competitor of the Company or any Group Company
would place such company at a serious competitive disadvantage and would cause
immeasurable (financial and other) damage to the Businesses;




14.1.6 that if during the Restricted Period she was to hold any Material
Interest in Customer or any actual or potential competitor of the Company or any
Group Company, it would place the Company or such Group Company at a serious
competitive disadvantage and would cause immeasurable (financial and other)
damage to the Businesses.




15 Obligations during employment




15.1 Inventions




15.1.1 if at any time during her employment the Executive (whether alone or with
any other person or persons) makes any invention which relates either directly
or indirectly to the Businesses the Executive shall promptly disclose to the
Company full details, including drawings and models, of such invention to enable
the Company to determine whether or not it is a Company Invention.




15.1.2 If the invention is a Company Invention, the Executive shall hold it in
trust for the Company and, at the request and expense of the Company, do all
things necessary or desirable to enable the Company or its nominee to obtain for
itself the full benefit of and to secure patent or other appropriate forms of
protection for the Company Invention throughout the world.




15.1.3 Decisions as to the patenting and exploitation of any Company Invention
shall be at the sole discretion of the Company.




15.1.4 The Executive irrevocably appoints the Company to be her attorney in her
name and on her behalf to execute documents and/or deeds to use the Executive’s
name and to do all things which may be necessary or desirable for the Company to
obtain for itself or its nominee the full benefit of the provisions of clauses
15.1.2 and 15,2,2 and a certificate in writing signed by the Chief Executive
that any instrument or act fails within the authority hereby conferred shall be
conclusive evidence that such is the case so far as any third party is
concerned.

 
11

--------------------------------------------------------------------------------

15.2 Copyright etc.




15.2.1 The Executive shall promptly disclose to the Company all copyright works
or designs originated, conceived, written or made by her alone or with others
(except only those works originated, conceived, written or made by her wholly
outside her normal working hours which are wholly unconnected with her
appointment) and shall hold them in trust for the Company until such rights
shall be fully and absolutely vested in the Company,




15.2.2 The Executive hereby assigns to the Company by way of future assignment
all copyright, design right and other proprietary rights (If any) for the full
terms thereof throughout the world in respect of all copyright works and designs
originated, conceived, written or made by the Executive (except only those works
originated, conceived, written or made by the Executive wholly outside her
normal working hours which are wholly unconnected with her appointment) during
the period of her appointment with the Company,




15.2.3 The Executive hereby irrevocably and unconditionally waives in favour of
the Company any and all moral rights conferred on her by Chapter IV of Part I of
the Copyright Designs and Patents Act 1988 for any work in which copyright or
design right is vested in the Company whether by clause 15.2.2 or otherwise,




15.2.4 The Executive shall, at the request and expense of the Company, do all
things necessary or desirable to substantiate the rights of the Company under
clauses 15.2.2 and 15.2.3.




15.3 Share dealings




15.3.1 The Executive shall comply, where relevant, with every rule of law, every
requirement of the London Stock Exchange and every regulation of the Company
from time to time in force in relation to dealings in the shares, debentures or
other securities of the Company or any Group Company and unpublished price
sensitive information affecting the shares, debentures or other securities of
the Company and any Group Company or any other company and, in relation to
overseas dealings, the Executive shall also comply with all laws of the state
and all regulations of the stock exchange, market or dealing system in which
such dealings take place.




15.3.2 The Executive shall not (and shall procure so far as she is able that her
spouse and children shall not) deal or become or cease to be interested (within
the meaning of Part I of Schedule 7 to the Companies Act 1985) in any securities
of the Company or any Group Company except in accordance with any Company rules
or guidelines from time to time relating to securities transactions by
directors.

 
12

--------------------------------------------------------------------------------

15.4 Conflict of interest




15.4.1 The Executive agrees that during the period of her appointment with the
Company, she shall:




15.4.1.1 abide by any lawful relevant Company policy that may be promulgated
from time to time;




15.4.1.2 not directly or indirectly disclose to any person, firm or company or
use other than for any legitimate purposes of the Company or any Group Company
any Confidential Business Information and the Executive shall use all due care
and diligence to prevent any unauthorised disclosure or use of any Confidential
Business information:




15.4.1.3 not without the Board’s prior written permission hold any Material
Interest in any person, firm or company which:




(a) is or shall be in competition with any of the businesses carried on by the
Company and/or any Group Company from time to time;




(b) impairs or might reasonably be thought by the Board to impair her ability to
act at all times in the best interests of the Company; or




(c) requires or might reasonably be thought by the Board to require her to
disclose any Confidential Business Information in order properly to discharge
her duties to or to further her interest in such person, firm or company;




15.4.1.4 not directly or indirectly receive or obtain in respect of any goods or
services sold or purchased or other business transacted (whether or not by her)
by or on behalf of the Company or any Group Company any discount, rebate,
commission or other inducement (whether in cash or in kind) which is not
authorised by any Company rules or guidelines from time to time and if she or
any person firm or company in which she holds any Material Interest shell obtain
any such discount, rebate, commission or inducement, she shall immediately
account to the Company for the discount rebate commission or other inducement so
received;




15.4.1.5 not (other than for the proper performance of her duties) without the
prior authority of the Board remove from the Company and/or any Group Company’s
premises or copy or allow others to copy the contents of any document, computer
disk, tape, memory device, notebook or other tangible item (whether or not
eye-readable) which contains any Confidential Business Information or which
belongs to the Company or any Group Company;

 
13

--------------------------------------------------------------------------------

15.4.1.6 return to the Company upon request and, in any event, at the
Termination Date all documents, papers, computer disks, tapes, other reusable
material, memory devices, notebooks and other tangible items in her possession
or under her control (including without limitation those referred to in clause
15.4.2) which belong to the Company or any Group Company or which contain or
refer to any Confidential Business Information;




15.4.1.7 if so lawfully requested by the Board at any time delete or return to
the Company, as the Company may require, all Confidential Business Information
from any computer disks, tapes or other reusable material in her possession or
under her control and destroy or return to the Company, as the Company may
require, all other documents and tangible items in her possession or under her
control which contain or refer to any Confidential Business Information.




15.4.2 All documents, notes, the contents of all computer disks and tapes,
memoranda, records and writing and made by the Executive relating to the
business of the Company and/or any Group Company shall be and remain the
property of the Company and/or any Group Company to whose business they relate
and shall be returned to the company to whom they belong forthwith upon request.




15.5 General




15.5.1 The restriction contained in clauses 15.4.1.2 and 17.3;




15.5.1.1 will not restrict the Executive from disclosing (but only to the proper
recipient) any Confidential Business Information which the Executive is required
to disclose by law or any order of the court or any relevant regulatory body,
provided that the Executive shall, unless obliged by law, have given prior
written notice to the Company of the requirement and of the information to be
disclosed and allowed the Company an opportunity to comment on the requirement
before making the disclosure; and




15.5.1.2 will not apply to Confidential Business Information which is in or
which comes into the public domain otherwise than as a result of an unauthorised
disclosure by the Executive or any other person who owes the Company and/or any
Group Company an obligation of confidentiality in relation to the information
disclosed.

 
14

--------------------------------------------------------------------------------

15.6 Further restrictions




15.6.1 The Executive shall not during her employment (save in a purely social
capacity or with the prior express written consent of the Chief Executive) make
any contact, whether formal or informal, written or oral, with any of the
Company or Group Company’s past, current or prospective suppliers of goods for
resale, customers or clients for any purpose (including but not limited to an
intention to set up a competing business or to seek employment) other than for
the legitimate business interests of the Company or Group Company,




15.6.2 The Executive shall not during her employment directly or indirectly:




15.6.2.1 solicit or endeavour to entice away from the Company or any Group
Company an employee or consultant, or discourage from being employed or engaged
by the Company or any Group Company any person who is an employee or consultant
of or, to the knowledge of the Executive, a prospective employee or consultant
of the Company or any Group Company; or




15.6.2.2 employ or engage or procure another person to employ or engage any such
person.




15.7 The restrictions set out in this clause 15 are without prejudice to the
other duties whether fiduciary or otherwise owed to the Company or any Group
Company whether express or implied.




16 Termination of agreement




16.1 Automatic termination



This Agreement shall automatically terminate:



16.1.1 on the Executive reaching her retirement age being her 60th birthday; or




16.1.2 if the Executive becomes prohibited by law from being a director; or




16.1.3 if the Executive resigns her office as a director; or




16.1.4 If the office of director of the Company held by the Executive is vacated
pursuant to the Company’s Articles of Association (save if the vacation shall be
caused by Illness (including mental disorder) or injury) or if the Executive is
otherwise duly removed from her office of director,

 
15

--------------------------------------------------------------------------------

save that clauses 16.1.2, 16,1.3 and 16.1.4 shall not apply if the Executive and
the Company each agree.


The Executive shall have no claim against the Company because of such
termination.



16.2 Suspension



In order to investigate a complaint against the Executive of misconduct the
Company is entitled, but shall not be obliged, to suspend the Executive on full
pay for so long as may be necessary to carry out a proper investigation and hold
a disciplinary hearing. During the period of suspension the Company shall not be
obliged to provide work for the Executive and may require the Executive to
comply with such conditions as the Company may specify in relation to attending
at or remaining away from the places of business of the Company and/or the Group
Companies during the period of suspension.



16.3 Immediate dismissal



The Company may by notice terminate this Agreement with immediate effect if the
Executive:



16.3.1 commits any act of gross misconduct or any other material breach of the
obligations of her employment or (after written warning) repeats or continues
any breach of such obligations; or




16.3.2 is guilty of any conduct which in the reasonable opinion of the Board
brings her, the Company or any Group Company into disrepute: or




16.3.3 is convicted of any criminal offence (excluding an offence under road
traffic legislation for which she is not sentenced to any term of imprisonment
whether immediate or suspended); or




16.3.4 commits any act of dishonesty whether relating to the Company, any Group
Company, any of its or their employees or otherwise; or




16.3.5 becomes bankrupt or makes any arrangement or composition with her
creditors generally (under the provisions of the Insolvency Act 1986); or




16.3.6 becomes of unsound mind or a patient as defined in either section 112 or
145 of the Mental Health Act 1983 or has been admitted to a hospital in
pursuance of an application made under that Act; or




16.3.7 contravenes any model code from time to time applicable to directors
and/or employees of the Company.



The Executive shall have no claim against the Company by reason of such
termination.
 
16

--------------------------------------------------------------------------------

16.4 Dismissal on short notice



The Company may terminate this Agreement notwithstanding clause 13.2 by not less
than 6 months’ prior notice given at any time while the Executive is
incapacitated by ill-health or accident from performing her duties under this
Agreement and she has been so incapacitated for a period or periods aggregating
more than 180 working days in the preceding 12 months. Provided that the Company
shall withdraw any such notice if during the currency of the notice the
Executive returns to full time duties and provides a medical practitioner’s
certificate satisfactory to the Board to the effect that she has fully recovered
her health and that no recurrence of her illness or incapacity can reasonably be
anticipated.



16.5 Resignation on a change in control



The Executive shall be entitled to terminate her employment by giving to the
Company not less than 3 months’ prior notice at any time within one month after
a Change in Control of the Company that was at any time opposed by the Board.
For the purposes of this clause, a person shall have “Control” of the Company if
he or it holds, directly or indirectly, shares which together with shares held
by any persons acting in concert with him or it carry 50 per cent or more of the
voting rights of the Company and “Change in Control” shall be interpreted
accordingly. Words and phrases defined in the City Code on Takeovers and Mergers
shall have the same meaning in this clause 16.5.



16.6 Pay in lieu



On notice being served for any reason to terminate this Agreement or at any time
thereafter during the currency of such notice the Company shall be entitled at
its absolute discretion (but not obliged) to pay to the Executive her salary and
other remuneration (if any) (at the rate then payable under clause 6 hereof) for
the unexpired portion of the duration of her appointment or entitlement to
notice as may be the case.



16.7 Miscellaneous



On the termination of this Agreement for whatever reason, the Executive shall at
the request of the Company:



16.7.1 resign from all and any offices which she may hold as a director of the
Company or of any Group Company and from all other appointments or offices which
she holds as nominee or representative of the Company or any Group Company; and




16.7.2 transfer without payment to the Company or as the Company may direct any
shares held by her as a nominee of the Company or any Group Company;



and if she should fail to do so within seven days the Company is hereby
irrevocably authorised to appoint some person in her name and on her behalf to
sign any documents or do any things necessary or requisite to effect such
resignation(s) and/or transfer(s).
 
17

--------------------------------------------------------------------------------

16.8 Provisions applicable during a notice period




16.8.1 In the event that either party gives notice to terminate the appointment
of the Executive then for a period not exceeding 12 months (or 6 months in the
case of a notice served by the Executive in accordance with clause 2.2) the
Company shall be under no obligation to vest in or assign to the Executive any
powers or duties or to provide any work for the Executive and without prejudice
to the generality of the foregoing the Company may in its absolute discretion
require the Executive to perform only such duties as it may allocate to her
(including without limitation research projects or any other work whether or not
directly related to the Executive’s duties) or not to perform any of her duties
under this Agreement or to work in such other capacities as the Company may
require (commensurate with the Executive’s status) and/or to exclude her from
any premises of the Company or of any Group Company (without providing any
reason therefor) provided always that throughout any such period the Executive’s
salary (and other contractual remuneration, if any) under clause 6 and other
contractual benefits shall not cease to be paid or provided (unless and until
her employment shall be terminated).




16.8.2 Action taken on the part of the Company (as referred to in clause 16.8.1)
shall not constitute a breach of this Agreement of any kind whatsoever in
respect of which the Executive has any claim against the Company.




16.8.3 If the Executive fails to make herself available for work during any
period of notice of termination of the Executive’s employment, other than at the
request of the Company pursuant to clause 16.8.1 or with the express permission
in writing of the Chief Executive, the Company reserves the right to deduct one
day’s salary (and any amount payable under any discretionary performance related
remuneration scheme pursuant to clause 6.3) for each day of each such absence.




16.8.4 If and insofar as the Company exercises its rights under clause 16.8.1 so
as to exclude the Executive from the premises of the Company during the notice
period, then the Executive may carry out other activities (for persons other
than the Company or any other Group Company) subject to obtaining the previous
express written consent of the Chief Executive which consent may be given
subject to such terms and conditions as he may determine (each of which shall be
deemed a condition of this Agreement) and such consent, if given, may be revoked
at any time. Provided that the Executive has provided the Chief Executive (and
at all times kept the Chief Executive up to date and fully informed) on the
basis of the utmost good faith, with full particulars of the nature of any
interest and the likely demand it will make on her time and abilities, the
consent of the Chief Executive to the Executive undertaking any other activities
shall not be unreasonably withheld or revoked where, in the reasonable opinion
of the Chief Executive the giving or failing to revoke consent would not
materially adversely affect the interests of the Company or any Group Company or
the full performance by the Executive of her duties hereunder or such duties, if
any, as the Company may require the Executive to perform pursuant to clause
16.8.1.

 
18

--------------------------------------------------------------------------------

17 Obligations after employment




17.1 The Executive shall not within the Restricted Area directly or indirectly:




17.1.1 without prior express consent in writing of the Chief Executive (as
referred to in clause 17.2) during the Restricted Period, hold any Material
Interest in any business (including without limitation in any Customer) which is
or shall be wholly or partly in competition with any of the Businesses including
without limitation those listed in Schedule 3 and their respective subsidiaries
and holding companies (as defined in sections 736 and 736A of the Companies Act
1985) (being companies in which the parties acknowledge that the Executive would
inevitably give her new employer an unfair advantage vis-à-vis the Company in
view of her embedded knowledge of the Company and those companies’ status as
head-on competitors of the Company;




17.1.2 without the prior express consent in writing of the Chief Executive (as
referred to in clause 17.2) during the Restricted Period, hold any Material
Interest in any person, firm or company which requires or might reasonably be
thought by the Company to require her to disclose or make use of any
Confidential Business Information in order properly to discharge her duties to
or to further her interest in such person, firm or company;




17.1.3 without the prior express consent in writing of the Chief Executive (as
referred to in clause 17.2) during the Restricted Period, seek in any capacity
whatsoever (either alone or jointly with any other person and whether on her own
account or in partnership with others or as an officer employee agent of or
consultant to any other person) any business, orders or custom for any
Restricted Products or Restricted Services from any Customer;




17.1.4 without the prior express consent in writing of the Chief Executive (as
referred to in clause 17.2) during the Restricted Period, accept in any capacity
whatsoever (either alone or jointly with any other person and whether on her own
account or in partnership with others or as an officer employee agent of or
consultant to any other person) orders for any Restricted Products or Restricted
Services from any Customer;




17.1.5 at any time after the Termination Date (either alone or jointly with any
other person and whether on her own account or in partnership with others or as
an officer employee agent of or consultant to any other person) interfere or
seek to interfere or take such steps as may interfere with the continuance of
supplies to the Company and/or any Group Company which are at the Termination
Date or have within 12 months prior to the Termination Date been supplying
goods, components, materials or supplies to the Company and/or any Group
Company;

 
19

--------------------------------------------------------------------------------

17.1.6 at any time before or after the Termination Date (either alone or jointly
with any other person and whether on her own account or in partnership with
others or as an officer employee agent of or consultant to any other person)
induce or seek to induce by any means involving the disclosure or use of
Confidential Business Information any Customer to cease dealing with the Company
or any Group Company or to restrict or vary the terms upon which it deals with
the Company or any Group Company;




17.1.7 for the period of 12 months after the Termination Date (either alone or
jointly with any other person and whether on her own account or in partnership
with others or as an officer employee agent of or consultant to any other
person) solicit or entice away or seek to solicit or entice away from the
Company or any Group Company any person who is and was at the Termination Date
employed by the Company or any Group Company to work in any of the Businesses as
a director senior manager or salesperson and/or who reported directly or
indirectly to the Executive;




17.1.8 at any time after the Termination Date represent herself or permit
herself to be held out by any person firm or company as being in anyway
connected with or interested in the Company or any Group Company (save as the
holder of Shares if such be the case);




17.1.9 at any time after the Termination Date disclose or make use of any Trade
Secrets while such Trade Secrets remain in the nature of trade secrets.




17.2 The consent of the Chief Executive to the Executive having any interest or
engaging in any of the matters referred to in clause 17.1.1, 17.1.2, 17.1.3
and/or 17.1.4 may be given subject to such terms and conditions as he may
specify (each of which shall be deemed a condition of this Agreement) and such
consent if given may be revoked at any time. Provided that the Executive has
provided the Chief Executive (and at all times kept him fully up to date and
informed) on the basis of the utmost good faith with full particulars of the
nature of any interest or other activity as referred to in clause 17.1.1,
17.1.2, 17.1.3 and/or 17.1.4, the consent of the Chief Executive to the
Executive having any such interest or undertaking any such activity shall not be
unreasonably withheld or revoked where in the reasonable opinion of the Chief
Executive the giving or failing to revoke consent would be:




17.2.1 immaterial in relation to the Businesses;




17.2.2 immaterial in relation to the level of business orders or custom for
Restricted Products and/or Restricted Services from any Customer.




17.3 The Executive shall not at any time after the Termination Date directly or
indirectly disclose to any person, firm or company or make use of any
Confidential Business Information.

 
20

--------------------------------------------------------------------------------

17.4 The Executive agrees that the restrictions contained in clauses 17.1, 17.3
and 15 are reasonable and necessary for the protection of legitimate interests
of the Company and each Group Company and that, having regard to those
interests, those restrictions do not work harshly on her. It is nevertheless
agreed that if any of those restrictions shall taken together or separately be
held to be void or ineffective for any reason but would be held to be valid and
effective if part of the wording were deleted, that restriction shall apply with
such deletions as may be necessary to make it valid and effective.




17.5 The restrictions contained in each sub-clause of clauses 17.1, 17.3 and 15
shall be construed as separate and individual restrictions and shall each be
capable of being severed without prejudice to the other restrictions or to the
remaining provisions of this Agreement.




17.6 The Executive has given the undertakings contained in clauses 17.1, 17.3
and 15 to the Company for itself and as trustee for each Group Company and the
Executive will at the request and cost of the Company enter into direct
undertakings with any Group Company which correspond to the undertakings in
clauses 17.1, 17.3 and 15, or which are less onerous only to the extent
necessary (in the opinion of the Company or its legal advisors) to ensure that
such undertakings are valid and enforceable.




17.7 The Company shall not be entitled to rely on the covenants contained in
clauses 17.1.1 to 17.1.8 (inclusive) if the Company has committed a repudiatory
breach of this Agreement.




18 General




18.1 Other terms or benefits




18.1.1 The provisions of the Company’s standard terms and conditions of
employment, contained in the Company’s Staff Handbook (as amended from time to
time) (the “Staff Handbook”), shall not be terms of the Executive’s employment
and are not legally binding on the Company. In the case of a conflict between
this Agreement and the Staff Handbook the provisions of this Agreement shall
prevail. The Staff Handbook is available from the Company Secretary.




18.1.2 This Agreement sets out all the salary and other benefits to which the
Executive is entitled and any ether benefits are non-contractual, are provided
in the absolute discretion of the Company and may be withdrawn at any time.




18.2 Statutory particulars



The further particulars of terms of employment not contained in the body of this
Agreement which must be given to the Executive in compliance with Part 1 of the
Employment Rights Act 1996 are given in Schedule 1 hereto.
 
21

--------------------------------------------------------------------------------

18.3 Prior agreements



This Agreement sets out the entire agreement and understanding of the parties
and is in substitution for any previous contracts of employment or for services
between the Company or any of its Group Companies and the Executive (which shall
be deemed to have been terminated by mutual consent) but without prejudice to
the rights of the Company or any Group Company in connection with any prior
breach thereof. This Agreement supersedes and replaces any terms and conditions
contained in any offer letter or other correspondence between the Company and/or
any Group Company and the Executive.



18.4 Accrued rights



The expiration or termination of this Agreement shall not operate to affect such
of the provisions of this Agreement as are expressed to operate or have effect
after then and shall be without prejudice to any accrued rights or remedies of
the parties.



18.5 Proper law



The laws of England and Wales shall govern the validity construction and
performance of this Agreement.



18.6 Acceptance of jurisdiction



All disputes claims or proceedings between the parties relating to the validity
construction or performance of this Agreement shall be subject to the
non-exclusive jurisdiction of the courts of England and Wales to which the
parties irrevocably submit.



18.7 Notices



Any notice to be given by a party under this Agreement must be in writing and,
without prejudice to any other effective mode of service, may be given by
delivery at or by sending by first class post or other faster postal or courier
service or facsimile transmission or other means of telecommunication in
permanent written form (provided the addressee has her or its own facilities for
receiving such transmissions) to the last known postal address or relevant
telecommunications number of the other party. Where notice is given by first
class post or fast postal service it shall be deemed to have been received two
business days after posting (excluding the day of posting). Where notice is
given by courier service it shall be deemed served on the business day after
that on which it has been delivered into the custody of the relevant courier
company. Where notice is given by facsimile transmission or other means of
telecommunication as aforesaid, it shall be deemed to have been received on the
day of sending if such day is a business day and if not on the next succeeding
business day. To prove the giving of a notice it shall be sufficient to show it
was despatched. A notice shall have effect from the sooner of its actual or
deemed receipt by the addressee. For the purpose of this clause ‘business day’
shall mean any day other than a Saturday, Sunday or public holiday in England,
Scotland or Wales.
 
22

--------------------------------------------------------------------------------

18.8 Consent



Where any provision of this Agreement refers to consent being required from the
Company, any director or the Chief Executive, “consent” shall be deemed to mean
express consent in writing and all such provisions shall be construed
accordingly.


IN WITNESS whereof the duly authorised signatory of the Company has executed
this Agreement the day and year first before written and the Executive has
executed this Agreement as her deed the day and year first before written.
 
23

--------------------------------------------------------------------------------

SCHEDULE 1


Part 1 Employment Rights Act 1996


The following information is given to supplement the information given in the
body of the Agreement in order to comply with the requirements of Part 1 of the
Employment Rights Act 1996.



1. The Executive’s employment by the Company commenced on 8th March 1984.




2. No employment of the Executive with a previous employer counts as part of the
Executive’s continuous employment with the Company and her continuous employment
began on 8th March 1984.




3. The Executive’s hours of work are the normal hours of the Company from 9.00am
to 5.00pm Monday to Friday each week together with such additional hours as may
be necessary so as properly to fulfil her duties.




4. A Contracting-Out Certificate pursuant to the provisions of the Pensions
Schemes Act 1993 is held by the Company in respect of the Executive’s
employment.




5. The disciplinary rules applicable to the Executive are contained in the
Company’s Staff Handbook that is available from the Company Secretary.




6. If the Executive is dissatisfied with any disciplinary decision relating to
her or if the Executive has any grievance relating to her employment, this must
be raised with the Chief Executive (either orally or in writing). If the
Executive is dissatisfied with the decision of the Chief Executive, she must
(within 5 days of the decision of the Chief Executive) request in writing to the
Company Secretary a meeting with the Board. A meeting date will be communicated
to the Executive and she will be invited to attend such meeting together with
another person if the Executive so wishes. The decision of the Board at such
meeting will be notified to the Executive within 5 days of such meeting and the
decision of the Board will be final.




7. There are no collective agreements applicable to the Executive’s employment.

 
24

--------------------------------------------------------------------------------



SIGNED by:
)
[image1020sig1.jpg]
authorised signatory for and on behalf of
)
Alliance UniChem Plc
)
in the presence of:-
)
       
/s/ Adrian J. Goodenough
           
Name
Adrian J. Goodenough
           
Address
30 Glebe Hyrst
     
Sanderstead
     
South Croydon
     
Surrey
     
CR2 9JE
           
Occupation
Company Secretary
           
EXECUTED as a Deed
)
[image1020sig2.jpg]
By the said
)
Ornella Bara
)
in the presence of:-
)
       
/s/ Adrian J. Goodenough
           
Name
Adrian J. Goodenough
           
Address
                     
Occupation
     


 
25

--------------------------------------------------------------------------------